Citation Nr: 0735261	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating greater than 20 
percent for residuals of a gun shot wound (GSW) involving 
Muscle Group III.

2.  Entitlement to an increased rating greater than 10 
percent for traumatic arthritis of the left shoulder.


REPRESENTATION

Veteran represented by:	Georgianne Bolinger, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 RO decision.  The veteran had 
a hearing before the Board in August 2007 and the transcript 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Statement of the Case (SOC) relating to this claim was 
issued in April 2006.  Thereafter, non-duplicative, relevant 
medical evidence was received to include an October 2006 
treatment note regarding his left shoulder disabilities. 

If a SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and is 
clearly relevant to the issue because it provides medical 
evidence of the current severity of the veteran's conditions.  
In accordance with 38 C.F.R. § 19.37(a), the case is returned 
to the RO for readjudication of the issue on appeal and the 
issuance of a supplemental statement of the case.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was last afforded a VA examination in January 
2006, nearly two years ago.  The veteran alleges the VA 
examination was inadequate for various reasons.  
Specifically, the veteran alleges the examiner did not have 
access to the claims folder for review, the examination took 
approximately 5 minutes, and the examiner did not perform 
necessary diagnostic tests, to include x-rays.  Most 
significantly, the veteran alleges his condition has 
worsened.  In light of the veteran's statements that his 
condition has worsened, the Board concludes a new VA 
examination is warranted.  

Throughout the veteran's statements, he has also contended 
that his left shoulder condition, in addition to the muscle 
damage and arthritis, causes him severe pain, limitation of 
motion, a painful scar and has "kept people from hiring 
[him]."  It does not appear the RO ever considered whether a 
separate rating is warranted for a painful scar or whether 
extra-schedular considerations warrant an increased rating. 

The new examination should indicate the extent and severity 
of all residuals from the GSW, to include neurological, 
muscular and orthopedic, and render an opinion on how the 
injury affects the veteran's daily life, to include his 
employability.  The RO, in readjudicating the claim, should 
also consider all possible theories in which an increased or 
separate rating could be granted for the veteran's condition, 
to include whether the veteran's claim should be referred for 
extra-schedular considerations.

Finally, the veteran testified that he receives treatment for 
his condition approximately once every three months.  The RO 
should take this opportunity to obtain any and all recent VA 
treatment records from August 2007 to the present.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Dayton, Ohio from August 2007 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After obtaining the above records, to 
the extent available, schedule the veteran 
for appropriate examinations to evaluate 
the current severity of his service-
connected residuals of a GSW to the left 
shoulder.  The examiner should conduct all 
necessary tests and evaluate the current 
severity of all manifestations of these 
conditions, to include scars and any 
orthopedic, muscular or neurological 
manifestations.  

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered and specifically addressing what, 
if any, affects the disability has on the 
veteran's daily activities.

3.  The RO should then readjudicate the 
veteran's increased rating claims, 
specifically addressing whether an 
extraschedular evaluation is warranted or 
whether a separate rating for separate 
manifestations (to include a painful scar) 
is warranted.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  This SSOC 
should include a discussion of all 
evidence received since the issuance of 
the SOC in April 2006. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

